Exhibit 10.3

 

HIGHPEAK ENERGY, INC. AMENDED & RESTATED
LONG TERM INCENTIVE PLAN

 

1.     Purpose. The purpose of the HighPeak Energy, Inc. Long Term Incentive
Plan (the “Plan”) is to provide a means through which (a) HighPeak Energy, Inc.,
a Delaware corporation (the “Company”), and its Affiliates may attract, retain
and motivate qualified persons as employees, directors and consultants, thereby
enhancing the profitable growth of the Company and its Affiliates and
(b) persons upon whom the responsibilities of the successful administration and
management of the Company and its Affiliates rest, and whose present and
potential contributions to the Company and its Affiliates are of importance, can
acquire and maintain stock ownership or awards the value of which is tied to the
performance of the Company, thereby strengthening their concern for the Company
and its Affiliates. Accordingly, the Plan provides for the grant of Options,
Stock Awards, Dividend Equivalents, Cash Awards, Substitute Awards, or any
combination of the foregoing, as determined by the Committee in its sole
discretion.

 

2.     Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:

 

(a)     “Affiliate” means, with respect to any person or entity, any
corporation, partnership, limited liability company, limited liability
partnership, association, trust or other organization that, directly or
indirectly, controls, is controlled by, or is under common control with such
person or entity. For purposes of the preceding sentence, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities, by contract, or otherwise.

 

(b)     “ASC Topic 718” means the Financial Accounting Standards Board
Accounting Standards Codification Topic 718, Compensation – Stock Compensation,
as amended or any successor accounting standard.

 

(c)     “Award” means any Option, Stock Award, Dividend Equivalent, Cash Award
or Substitute Award, together with any other right or interest, granted under
the Plan.

 

(d)     “Award Agreement” means any written instrument (including any
employment, severance or change in control agreement) that sets forth the terms,
conditions, restrictions and/or limitations applicable to an Award, in addition
to those set forth under the Plan.

 

(e)     “Board” means the Board of Directors of the Company.

 

(f)     “Cash Award” means an Award denominated in cash granted under
Section 6(e).

 

(g)     “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events after the Effective
Date:

 

 

--------------------------------------------------------------------------------

 

 

(i)     The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either (x) the then-outstanding shares of Stock (the “Outstanding
Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this clause (i), the following acquisitions shall not constitute
a Change in Control: (A) any acquisition directly from the Company, (B) any
acquisition by the Company or its subsidiaries, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any entity controlled by the Company or (D) any acquisition by any entity
pursuant to a transaction that complies with clauses (A), (B) and (C) of
clause (iii) below;

 

(ii)     The individuals constituting the Board on the Effective Date (the
“Incumbent Directors”) cease for any reason (other than death or disability) to
constitute at least majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election, by the Company’s stockholders was approved by a vote
of at least two-thirds of the Incumbent Directors (either by a specific vote or
by approval of the proxy statement of the Company in which such person is named
as a nominee for director, without objection to such nomination) will be
considered as though such individual were an Incumbent Director, but excluding,
for purposes of this proviso, any such individual whose initial assumption of
office occurs as a result of an actual or threatened proxy contest with respect
to election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a “person” (as used in Section 13(d)
of the Exchange Act), in each case, other than the Board, which individual, for
the avoidance of doubt, shall not be deemed to be an Incumbent Director for
purposes of this definition, regardless of whether such individual was approved
by a vote of at least two-thirds of the Incumbent Directors;

 

(iii)     Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or an
acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) the Outstanding Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination represent or are converted into or exchanged for securities which
represent or are convertible into more than 50% of, respectively, the
then-outstanding shares of common stock or common equity interests and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors or other governing body, as the case may
be, of the entity resulting from such Business Combination (including an entity
which as a result of such transaction owns the Company, or all or substantially
all of the Company’s assets either directly or through one or more
subsidiaries), (B) no individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), excluding the Company, its
subsidiaries and any employee benefit plan (or related trust) sponsored or
maintained by the Company or the entity resulting from such Business Combination
(or any entity controlled by either the Company or the entity resulting from
such Business Combination), beneficially owns, directly or indirectly, 50% or
more of, respectively, the then-outstanding shares of common stock or common
equity interests of the entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors or other governing body of such entity
except to the extent that such ownership results solely from direct or indirect
ownership of the Company that existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors or similar
governing body of the entity resulting from such Business Combination were
Incumbent Directors at the time of the execution of the initial agreement, or of
the action of the Board, providing for such Business Combination; or

 

2

--------------------------------------------------------------------------------

 

 

(iv)     Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company; or

 

(v)     If any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) having beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of less
than 30% on the Effective Date acquires the ability to appoint a majority of the
Board.

 

For purposes of Section 2(g)(i), (iii) and (v), acquisitions of securities in
the Company by HighPeak Affiliates shall not constitute a Change in Control.
Notwithstanding any provision of this Section 2(g), for purposes of an Award
that provides for a deferral of compensation under the Nonqualified Deferred
Compensation Rules, to the extent the impact of a Change in Control on such
Award would subject a Participant to additional taxes under the Nonqualified
Deferred Compensation Rules, a Change in Control described in subsection (i),
(ii), (iii), (iv) or (v) above with respect to such Award will mean both a
Change in Control and a “change in the ownership of a corporation,” “change in
the effective control of a corporation,” or a “change in the ownership of a
substantial portion of a corporation’s assets” within the meaning of the
Nonqualified Deferred Compensation Rules as applied to the Company.

 

(h)     “Change in Control Price” means the amount determined in the following
clause (i), (ii), (iii), (iv) or (v), whichever the Committee determines is
applicable, as follows: (i) the price per share offered to holders of Stock in
any merger or consolidation, (ii) the per share Fair Market Value of the Stock
immediately before the Change in Control or other event without regard to assets
sold in the Change in Control or other event and assuming the Company has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per share of Stock in a dissolution
transaction, (iv) the price per share offered to holders of Stock in any tender
offer or exchange offer whereby a Change in Control or other event takes place,
or (v) if such Change in Control or other event occurs other than pursuant to a
transaction described in clauses (i), (ii), (iii), or (iv) of this Section 2(h),
the value per share of the Stock that may otherwise be obtained with respect to
such Awards or to which such Awards track, as determined by the Committee as of
the date determined by the Committee to be the date of cancellation and
surrender of such Awards. In the event that the consideration offered to
stockholders of the Company in any transaction described in this Section 2(h) or
in Section 8(e) consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash and such determination shall be binding on all affected
Participants to the extent applicable to Awards held by such Participants.

 

(i)     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.

 

3

--------------------------------------------------------------------------------

 

 

(j)     “Committee” means a committee of two or more directors designated by the
Board to administer the Plan; provided, however, that, unless otherwise
determined by the Board, the Committee shall consist solely of two or more
Qualified Members.

 

(k)     “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(d), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

 

(l)     “Effective Date” means August 21, 2020.

 

(m)     “Eligible Person” means any individual who, as of the date of grant of
an Award, is an officer or employee of the Company or of any of its Affiliates,
and any other person who provides services to the Company or any of its
Affiliates, including directors of the Company; provided, however, that, any
such individual must be an “employee” of the Company or any of its parents or
subsidiaries within the meaning of General Instruction A.1(a) to Form S-8 if
such individual is granted an Award that may be settled in Stock. An employee on
leave of absence may be an Eligible Person.

 

(n)     “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.

 

(o)     “Fair Market Value” of a share of Stock means, as of any specified date,
(i) if the Stock is listed on a national securities exchange, the closing sales
price of the Stock, as reported on the stock exchange composite tape on that
date (or if no sales occur on such date, on the last preceding date on which
such sales of the Stock are so reported); (ii) if the Stock is not traded on a
national securities exchange but is traded over the counter on such date, the
average between the reported high and low bid and asked prices of Stock on the
most recent date on which Stock was publicly traded on or preceding the
specified date; or (iii) in the event Stock is not publicly traded at the time a
determination of its value is required to be made under the Plan, the amount
determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including the Nonqualified Deferred Compensation Rules. Notwithstanding this
definition of Fair Market Value, with respect to one or more Award types, or for
any other purpose for which the Committee must determine the Fair Market Value
under the Plan, the Committee may elect to choose a different measurement date
or methodology for determining Fair Market Value so long as the determination is
consistent with the Nonqualified Deferred Compensation Rules and all other
applicable laws and regulations.

 

(p)     “HighPeak Affiliates” means HPK Energy, LP, HighPeak Energy Partners II,
LP, HighPeak Energy Partners III, LP, HighPeak Pure Acquisition, LLC and each of
their respective Affiliates or future Affiliates in which Jack D. Hightower has
the right to appoint such future Affiliate’s respective board of managers.

 

(q)     “ISO” means an Option intended to be and designated as an “incentive
stock option” within the meaning of Section 422 of the Code.

 

(r)     “Nonqualified Deferred Compensation Rules” means the limitations and
requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.

 

4

--------------------------------------------------------------------------------

 

 

(s)     “Nonstatutory Option” means an Option that is not an ISO.

 

(t)     “Option” means a right, granted to an Eligible Person under
Section 6(b), to purchase Stock at a specified price during specified time
periods, which may either be an ISO or a Nonstatutory Option.

 

(u)     “Participant” means a person who has been granted an Award under the
Plan that remains outstanding, including a person who is no longer an Eligible
Person.

 

(v)     “Qualified Member” means a member of the Board who is (i) a
“non-employee director” within the meaning of Rule 16b-3(b)(3), and
(ii) ”independent” under the listing standards or rules of the securities
exchange upon which the Stock is traded, but only to the extent such
independence is required in order to take the action at issue pursuant to such
standards or rules.

 

(w)     “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under Section 16
of the Exchange Act.

 

(x)     “SEC” means the Securities and Exchange Commission.

 

(y)     “Securities Act” means the Securities Act of 1933, as amended from time
to time, including the guidance, rules and regulations promulgated thereunder
and successor provisions, guidance, rules and regulations thereto.

 

(z)     “Stock” means the Company’s Common Stock, par value $0.0001 per share,
and such other securities as may be substituted (or re-substituted) for Stock
pursuant to Section 8.

 

(aa)     “Stock Award” means unrestricted shares of Stock granted to an Eligible
Person under Section 6(c).

 

(bb)     “Substitute Award” means an Award granted under Section 6(f).

 

3.     Administration.

 

(a)     Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and
other applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:

 

(i)     designate Eligible Persons as Participants;

 

(ii)     determine the type or types of Awards to be granted to an Eligible
Person;

 

5

--------------------------------------------------------------------------------

 

 

(iii)     determine the number of shares of Stock or amount of cash to be
covered by Awards;

 

(iv)     determine the terms and conditions of any Award, including whether, to
what extent and under what circumstances Awards may be vested, settled,
exercised, cancelled or forfeited (including conditions based on continued
employment or service requirements or the achievement of one or more performance
goals);

 

(v)     modify, waive or adjust any term or condition of an Award that has been
granted, which may include the acceleration of vesting, waiver of forfeiture
restrictions, modification of the form of settlement of the Award (for example,
from cash to Stock or vice versa), early termination of a performance period, or
modification of any other condition or limitation regarding an Award;

 

(vi)     determine the treatment of an Award upon a termination of employment or
other service relationship;

 

(vii)     impose a holding period with respect to an Award or the shares of
Stock received in connection with an Award;

 

(viii)     interpret and administer the Plan and any Award Agreement;

 

(ix)     correct any defect, supply any omission or reconcile any inconsistency
in the Plan, in any Award, or in any Award Agreement; and

 

(x)     make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.

 

The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.

 

(b)     Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to an Eligible Person who is then subject to
Section 16 of the Exchange Act in respect of the Company where such action is
not taken by the full Board may be taken either (i) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (ii) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members. Such action, authorized by such a subcommittee or
by the Committee upon the abstention or recusal of such non-Qualified Member(s),
shall be the action of the Committee for purposes of the Plan. For the avoidance
of doubt, the full Board may take any action relating to an Award granted or to
be granted to an Eligible Person who is then subject to Section 16 of the
Exchange Act in respect of the Company.

 

6

--------------------------------------------------------------------------------

 

 

(c)     Delegation of Authority. The Committee may delegate any or all of its
powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards; provided, that such delegation does not (i) violate state or
corporate law, or (ii) result in the loss of an exemption under
Rule 16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. Upon any such delegation, all references
in the Plan to the “Committee,” other than in Section 8, shall be deemed to
include any subcommittee or officer of the Company to whom such powers have been
delegated by the Committee. Any such delegation shall not limit the right of
such subcommittee members or such an officer to receive Awards; provided,
however, that such subcommittee members and any such officer may not grant
Awards to himself or herself, a member of the Board, or any executive officer of
the Company or its Affiliate, or take any action with respect to any Award
previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or its Affiliate. The Committee may also
appoint agents who are not executive officers of the Company or members of the
Board to assist in administering the Plan, provided, however, that such
individuals may not be delegated the authority to grant or modify any Awards
that will, or may, be settled in Stock.

 

(d)     Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or any of its Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.

 

(e)     Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of
the Plan to the contrary, to comply with applicable laws in countries other than
the United States in which the Company or any of its Affiliates operates or has
employees, directors or other service providers from time to time, or to ensure
that the Company complies with any applicable requirements of foreign securities
exchanges, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which of the Company’s Affiliates shall be covered
by the Plan; (ii) determine which Eligible Persons outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to Eligible Persons outside the United States to comply with
applicable foreign laws or listing requirements of any foreign exchange;
(iv) establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
sub-plans and/or modifications shall be attached to the Plan as appendices),
provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Section 4(a); and (v) take any action, before
or after an Award is granted, that it deems advisable to comply with any
applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.

 

7

--------------------------------------------------------------------------------

 

 

4.     Stock Subject to the Plan.

 

(a)     Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with Section 8, a number of shares of Stock equal to 13% of
the outstanding shares of Stock on the Effective Date (the “Share Pool”) are
reserved and available for delivery with respect to Awards, and 11,907,006
shares of Stock will be available for the issuance of shares upon the exercise
of ISOs. On January 1, 2021 and January 1 of each calendar year occurring
thereafter and prior to the expiration of the Plan, the Share Pool will
automatically be increased by (i) the number of shares of Stock issued under the
Plan during the immediately preceding calendar year and (ii) 13% of the number
of shares of Stock that are newly issued by the Company (other than those issued
under the Plan) during the immediately preceding calendar year. For the
avoidance of doubt, shares of Stock will not be made available pursuant to both
the preceding sentence and Section 4(c).

 

(b)     Application of Limitation to Grants of Awards. Subject to Section 4(c),
no Award may be granted if the number of shares of Stock that may be delivered
in connection with such Award exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.

 

(c)     Availability of Shares Not Delivered under Awards. If all or any portion
of an Award expires or is cancelled, forfeited, exchanged, settled in cash or
otherwise terminated, the shares of Stock subject to such Award (including the
number of shares withheld or surrendered to the Company in payment of any
exercise or purchase price of an Award or taxes relating to Awards) shall not be
considered “delivered shares” under the Plan, shall be available for delivery
with respect to Awards, and shall no longer be considered issuable or related to
outstanding Awards for purposes of Section 4(b). If an Award may be settled only
in cash, such Award need not be counted against any share limit under this
Section 4.

 

(d)     Shares Available Following Certain Transactions. Substitute Awards
granted in accordance with applicable stock exchange requirements and in
substitution or exchange for awards previously granted by a company acquired by
the Company or any subsidiary or with which the Company or any subsidiary
combines shall not reduce the shares authorized for issuance under the Plan, nor
shall shares subject to such Substitute Awards be added to the shares available
for issuance under the Plan as provided above (whether or not such Substitute
Awards are later cancelled, forfeited or otherwise terminated).

 

(e)     Stock Offered. The shares of Stock to be delivered under the Plan shall
be made available from (i) authorized but unissued shares of Stock, (ii) Stock
held in the treasury of the Company, or (iii) previously issued shares of Stock
reacquired by the Company, including shares purchased on the open market.

 

5.     Eligibility. Awards may be granted under the Plan only to Eligible
Persons.

 

8

--------------------------------------------------------------------------------

 

 

6.     Specific Terms of Awards.

 

(a)     General. Awards may be granted on the terms and conditions set forth in
this Section 6. Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone, in addition to, or in tandem with any other
Award. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine. Without limiting the scope of the
preceding sentence, the Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance goals applicable to an Award, and any such performance goals may
differ among Awards granted to any one Participant or to different Participants.
Except as otherwise provided in an Award Agreement, the Committee may exercise
its discretion to reduce or increase the amounts payable under any Award.

 

(b)     Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:

 

(i)     Exercise Price. Each Award Agreement evidencing an Option shall state
the exercise price per share of Stock (the “Exercise Price”) established by the
Committee; provided, however, that except as provided in Section 6(f) or in
Section 8, the Exercise Price of an Option shall not be less than the greater of
(A) the par value per share of the Stock or (B) 100% of the Fair Market Value
per share of the Stock as of the date of grant of the Option (or in the case of
an ISO granted to an individual who owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or its parent
or any of its subsidiaries, 110% of the Fair Market Value per share of the Stock
on the date of grant). Notwithstanding the foregoing, the Exercise Price of a
Nonstatutory Option may be less than 100% of the Fair Market Value per share of
Stock as of the date of grant of the Option if the Option (1) does not provide
for a deferral of compensation by reason of satisfying the short-term deferral
exception set forth in the Nonqualified Deferred Compensation Rules or
(2) provides for a deferral of compensation and is compliant with the
Nonqualified Deferred Compensation Rules.

 

(ii)     Time and Method of Exercise; Other Terms. The Committee shall determine
the methods by which the Exercise Price may be paid or deemed to be paid, the
form of such payment, including cash or cash equivalents, Stock (including
previously owned shares or through a cashless exercise, i.e., “net settlement”,
a broker-assisted exercise, or other reduction of the amount of shares otherwise
issuable pursuant to the Option), other Awards or awards granted under other
plans of the Company or any Affiliate of the Company, other property, or any
other legal consideration the Committee deems appropriate (including notes or
other contractual obligations of Participants to make payment on a deferred
basis), the methods by or forms in which Stock will be delivered or deemed to be
delivered to Participants and any other terms and conditions of any Option. In
the case of an exercise whereby the Exercise Price is paid with Stock, such
Stock shall be valued based on the Stock’s Fair Market Value as of the date of
exercise. No Option may be exercisable for a period of more than ten years
following the date of grant of the Option (or in the case of an ISO granted to
an individual who owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or its parent or any of its
subsidiaries, for a period of more than five years following the date of grant
of the ISO).

 

9

--------------------------------------------------------------------------------

 

 

(iii)     ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be exercised, so as to disqualify either the Plan or any ISO
under Section 422 of the Code, unless notice has been provided to the
Participant that such change will result in such disqualification. ISOs shall
not be granted more than ten years after the earlier of the adoption of the Plan
or the approval of the Plan by the Company’s stockholders. Notwithstanding the
foregoing, to the extent that the aggregate Fair Market Value of shares of Stock
subject to an ISO and the aggregate Fair Market Value of shares of stock of any
parent or subsidiary corporation (within the meaning of Sections 424(e) and (f)
of the Code) subject to any other incentive stock options of the Company or a
parent or subsidiary corporation (within the meaning of Sections 424(e) and (f)
of the Code) that are exercisable for the first time by a Participant during any
calendar year exceeds $100,000, or such other amount as may be prescribed under
Section 422 of the Code, such excess shall be treated as Nonstatutory Options in
accordance with the Code. As used in the previous sentence, Fair Market Value
shall be determined as of the date the ISO is granted. If a Participant shall
make any disposition of shares of Stock issued pursuant to an ISO under the
circumstances described in Section 421(b) of the Code (relating to disqualifying
dispositions), the Participant shall notify the Company of such disposition
within the time provided to do so in the applicable award agreement.

 

(c)     Stock Awards. The Committee is authorized to grant Stock Awards to
members of the Board as a bonus, as additional compensation, or in lieu of cash
compensation any such member of the Board is otherwise entitled to receive, in
such amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.

 

(d)     Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award (other than a Stock Award). The Committee may provide that
Dividend Equivalents shall be paid or distributed when accrued or at a later
specified date and, if distributed at a later date, may be deemed to have been
reinvested in additional Stock, Awards, or other investment vehicles or accrued
in a bookkeeping account without interest, and subject to such restrictions on
transferability and risks of forfeiture, as the Committee may specify. With
respect to Dividend Equivalents granted in connection with another Award, absent
a contrary provision in the Award Agreement, such Dividend Equivalents shall be
subject to the same restrictions and risk of forfeiture as the Award with
respect to which the dividends accrue and shall not be paid unless and until
such Award has vested and been earned.

 

(e)     Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms as the Committee in its discretion determines to be
appropriate.

 

10

--------------------------------------------------------------------------------

 

 

(f)     Substitute Awards; No Repricing. Awards may be granted in substitution
or exchange for any other Award granted under the Plan or under another plan of
the Company or an Affiliate of the Company or any other right of an Eligible
Person to receive payment from the Company or an Affiliate of the Company.
Awards may also be granted under the Plan in substitution for awards held by
individuals who become Eligible Persons as a result of a merger, consolidation
or acquisition of another entity or the assets of another entity by or with the
Company or an Affiliate of the Company. Such Substitute Awards referred to in
the immediately preceding sentence that are Options may have an exercise price
that is less than the Fair Market Value of a share of Stock on the date of the
substitution if such substitution complies with the Nonqualified Deferred
Compensation Rules, Section 424 of the Code and the guidance and regulations
promulgated thereunder, if applicable, and other applicable laws and exchange
rules. Except as provided in this Section 6(f) or in Section 8, without the
approval of the stockholders of the Company, the terms of outstanding Awards may
not be amended to (i) reduce the Exercise Price of an outstanding Option,
(ii) grant a new Option or other Award in substitution for, or upon the
cancellation of, any previously granted Option that has the effect of reducing
the Exercise Price thereof, (iii) exchange any Option for Stock, cash or other
consideration when the Exercise Price per share of Stock under such Option
exceeds the Fair Market Value of a share of Stock or (iv) take any other action
that would be considered a “repricing” of an Option under the applicable listing
standards of the national securities exchange on which the Stock is listed (if
any).

 

7.     Certain Provisions Applicable to Awards.

 

(a)     Limit on Transfer of Awards.

 

(i)     Except as provided in Sections 7(a)(iii) and (iv), each Option shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution. Notwithstanding anything to the contrary in this
Section 7(a), an ISO shall not be transferable other than by will or the laws of
descent and distribution.

 

(ii)     Except as provided in Sections 7(a)(i), (iii) and (iv), no Award, other
than a Stock Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate of the Company.

 

(iii)     To the extent specifically provided by the Committee, an Award may be
transferred by a Participant on such terms and conditions as the Committee may
from time to time establish.

 

(iv)     An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of a written request for such transfer and a certified copy of such
order.

 

11

--------------------------------------------------------------------------------

 

 

(b)     Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
Company or any of its Affiliates upon the exercise or settlement of an Award may
be made in such forms as the Committee shall determine in its discretion,
including cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis (which may
be required by the Committee or permitted at the election of the Participant on
terms and conditions established by the Committee); provided, however, that any
such deferred or installment payments will be set forth in the Award Agreement.
Payments may include provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents or other amounts in respect of installment or deferred
payments denominated in Stock.

 

(c)     Evidencing Stock. The Stock or other securities of the Company delivered
pursuant to an Award may be evidenced in any manner deemed appropriate by the
Committee in its sole discretion, including in the form of a certificate issued
in the name of the Participant or by book entry, electronic or otherwise, and
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities are then listed, and any applicable federal, state or other laws, and
the Committee may cause a legend or legends to be inscribed on any such
certificates to make appropriate reference to such restrictions.

 

(d)     Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine, but shall not be granted
for less than the minimum lawful consideration.

 

(e)     Additional Agreements. Each Eligible Person to whom an Award is granted
under the Plan may be required to agree in writing, as a condition to the grant
of such Award or otherwise, to subject an Award that is exercised or settled
following such Eligible Person’s termination of employment or service to a
general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.

 

8.     Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.

 

(a)     Existence of Plans and Awards. The existence of the Plan and the Awards
granted hereunder shall not affect in any way the right or power of the Company,
the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.

 

12

--------------------------------------------------------------------------------

 

 

(b)     Additional Issuances. Except as expressly provided herein, the issuance
by the Company of shares of stock of any class, including upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Awards theretofore granted or the purchase price per
share of Stock, if applicable.

 

(c)     Subdivision or Consolidation of Shares. The terms of an Award and the
share limitations under the Plan shall be subject to adjustment by the Committee
from time to time, in accordance with the following provisions:

 

(i)     If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock or in the event the Company
distributes an extraordinary cash dividend, then, as appropriate (A) the maximum
number of shares of Stock available for delivery with respect to Awards and
applicable limitations with respect to Awards provided in Section 4 (other than
cash limits) shall be increased proportionately, and the kind of shares or other
securities available for the Plan shall be appropriately adjusted, (B) the
number of shares of Stock (or other kind of shares or securities) that may be
acquired under any then-outstanding Award shall be increased proportionately,
and (C) the price (including the Exercise Price) for each share of Stock (or
other kind of shares or securities) subject to then-outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions;
provided, however, that in the case of an extraordinary cash dividend that is
not an Adjustment Event, the adjustment to the number of shares of Stock and the
Exercise Price with respect to an outstanding Option may be made in such other
manner as the Committee may determine that is permitted pursuant to applicable
tax and other laws, rules and regulations. Notwithstanding the foregoing, Awards
that already have a right to receive extraordinary cash dividends as a result of
Dividend Equivalents or other dividend rights will not be adjusted as a result
of an extraordinary cash dividend.

 

(ii)     If at any time, or from time to time, the Company shall consolidate as
a whole (by reclassification, by reverse Stock split, or otherwise) the number
of shares of Stock then outstanding into a lesser number of shares of Stock,
then, as appropriate (A) the maximum number of shares of Stock available for
delivery with respect to Awards and applicable limitations with respect to
Awards provided in Section 4 (other than cash limits) shall be decreased
proportionately, and the kind of shares or other securities available for the
Plan shall be appropriately adjusted, (B) the number of shares of Stock (or
other kind of shares or securities) that may be acquired under any
then-outstanding Award shall be decreased proportionately, and (C) the price
(including the Exercise Price) for each share of Stock (or other kind of shares
or securities) subject to then-outstanding Awards shall be increased
proportionately, without changing the aggregate purchase price or value as to
which outstanding Awards remain exercisable or subject to restrictions.

 

13

--------------------------------------------------------------------------------

 

 

(d)     Recapitalization. In the event of any change in the capital structure or
business of the Company or other corporate transaction or event that would be
considered an “equity restructuring” within the meaning of ASC Topic 718 and, in
each case, that would result in an additional compensation expense to the
Company pursuant to the provisions of ASC Topic 718, if adjustments to Awards
with respect to such event were discretionary or otherwise not required (each
such an event, an “Adjustment Event”), then the Committee shall equitably adjust
(i) the aggregate number or kind of shares that thereafter may be delivered
under the Plan, (ii) the number or kind of shares or other property (including
cash) subject to an Award, (iii) the terms and conditions of Awards, including
the purchase price or Exercise Price of Awards and performance goals, as
applicable, and (iv) the applicable limitations with respect to Awards provided
in Section 4 (other than cash limits) to equitably reflect such Adjustment Event
(“Equitable Adjustments”). In the event of any change in the capital structure
or business of the Company or other corporate transaction or event that would
not be considered an Adjustment Event, and is not otherwise addressed in this
Section 8, the Committee shall have complete discretion to make Equitable
Adjustments (if any) in such manner as it deems appropriate with respect to such
other event.

 

(e)     Change in Control and Other Events. In the event of a Change in Control
or other changes in the Company or the outstanding Stock by reason of a
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change occurring after the date of the grant of any Award, the
Committee, acting in its sole discretion without the consent or approval of any
holder, may exercise any power enumerated in Section 3 (including the power to
accelerate vesting, waive any forfeiture conditions or otherwise modify or
adjust any other condition or limitation regarding an Award) and may also effect
one or more of the following alternatives, which may vary among individual
holders and which may vary among Awards held by any individual holder:

 

(i)       accelerate the time of exercisability of an Award so that such Award
may be exercised in full or in part for a limited period of time on or before a
date specified by the Committee, after which specified date all unexercised
Awards and all rights of holders thereunder shall terminate;

 

(ii)     redeem in whole or in part outstanding Awards by requiring (A) the
mandatory surrender to the Company by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then vested or exercisable) as of a date, specified by the Committee, in which
event the Committee shall thereupon cancel such Awards and pay to each holder an
amount of cash or other consideration per Award (other than a Dividend
Equivalent or Cash Award, which the Committee may separately require to be
surrendered in exchange for cash or other consideration determined by the
Committee in its discretion) equal to the Change in Control Price, less the
Exercise Price with respect to an Option, as applicable to such Awards or
(B) the mandatory exercise by select holders of some or all of the outstanding
Options as of a date, specified by the Committee; provided, however, in each
case, that to the extent the Exercise Price of an Option exceeds the Change in
Control Price, such Award may be cancelled for no consideration; or

 

(iii)     make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such Change in Control or other such event
(including the substitution, assumption, or continuation of Awards by the
successor company or a parent or subsidiary thereof);

 

provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding. If an Adjustment Event occurs, this Section 8(e)
shall only apply to the extent it is not in conflict with Section 8(d).

 

14

--------------------------------------------------------------------------------

 

 

9.     General Provisions.

 

(a)     Tax Withholding. The Company and any of its Affiliates are authorized to
withhold from any Award granted, or any payment relating to an Award, including
from a distribution of Stock, taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company, its Affiliates and
Participants to satisfy the payment of withholding taxes and other tax
obligations relating to any Award in such amounts as may be determined by the
Committee. The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including the delivery
of cash or cash equivalents, Stock (including through delivery of previously
owned shares, net settlement, a broker-assisted sale, or other cashless
withholding or reduction of the amount of shares otherwise issuable or delivered
pursuant to the Award), other property, or any other legal consideration the
Committee deems appropriate. Any determination made by the Committee to allow a
Participant who is subject to Rule 16b-3 to pay taxes with shares of Stock
through net settlement or previously owned shares shall be approved by either a
committee made up of solely two or more Qualified Members or the full Board. If
such tax withholding amounts are satisfied through net settlement or previously
owned shares, the maximum number of shares of Stock that may be so withheld or
surrendered shall be the number of shares of Stock that have an aggregate Fair
Market Value on the date of withholding or surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, foreign and/or local tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
the Company with respect to such Award, as determined by the Committee.

 

(b)     Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.

 

(c)     Governing Law; Submission to Jurisdiction. All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Delaware, without giving effect to any
conflict of law provisions thereof, except to the extent Delaware law is
preempted by federal law. The obligation of the Company to sell and deliver
Stock hereunder is subject to applicable federal and state laws and to the
approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock. With respect to any
claim or dispute related to or arising under the Plan, the Company and each
Participant who accepts an Award hereby consent to the exclusive jurisdiction,
forum and venue of the state and federal courts located in Fort Worth, Texas.

 

15

--------------------------------------------------------------------------------

 

 

(d)     Severability and Reformation. If any provision of the Plan or any Award
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to Section 16 of the Exchange Act) or Section 422 of the Code (with
respect to ISOs), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that the Plan or such Award should not comply with Rule 16b-3) or Section 422 of
the Code, in each case, only to the extent Rule 16b-3 and such sections of the
Code are applicable. With respect to ISOs, if the Plan does not contain any
provision required to be included herein under Section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further, that, to the extent any Option that is intended to qualify as an ISO
cannot so qualify, that Option (to that extent) shall be deemed a Nonstatutory
Option for all purposes of the Plan.

 

(e)     Unfunded Status of Awards; No Trust or Fund Created. The Plan is
intended to constitute an “unfunded” plan for certain incentive awards. Neither
the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate of the Company and a Participant or any other person. To the extent
that any person acquires a right to receive payments from the Company or any
Affiliate of the Company pursuant to an Award, such right shall be no greater
than the right of any general unsecured creditor of the Company or such
Affiliate of the Company.

 

(f)     Nonexclusivity of the Plan. Neither the adoption of the Plan by the
Board nor its submission to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board or a
committee thereof to adopt such other incentive arrangements as it may deem
desirable. Nothing contained in the Plan shall be construed to prevent the
Company or any of its Affiliates from taking any corporate action which is
deemed by the Company or such Affiliate of the Company to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan. No employee, beneficiary or other
person shall have any claim against the Company or any of its Affiliates as a
result of any such action.

 

(g)     Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be cancelled, terminated,
or otherwise eliminated with or without consideration.

 

16

--------------------------------------------------------------------------------

 

 

(h)     Interpretation. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof. Words in the masculine
gender shall include the feminine gender, and, where appropriate, the plural
shall include the singular and the singular shall include the plural. In the
event of any conflict between the terms and conditions of an Award Agreement and
the Plan, the provisions of the Plan shall control. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. References herein to any agreement, instrument or
other document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and not prohibited by the Plan.

 

(i)     Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the Company shall be relieved of any
further liability for payment of such amounts.

 

(j)     Conditions to Delivery of Stock. Nothing herein or in any Award
Agreement shall require the Company to issue any shares with respect to any
Award if that issuance would, in the opinion of counsel for the Company,
constitute a violation of the Securities Act, any other applicable statute or
regulation, or the rules of any applicable securities exchange or securities
association, as then in effect. In addition, each Participant who receives an
Award under the Plan shall not sell or otherwise dispose of Stock that is
acquired upon grant, exercise or vesting of an Award in any manner that would
constitute a violation of any applicable federal or state securities laws, the
Plan or the rules, regulations or other requirements of the SEC or any stock
exchange upon which the Stock is then listed. At the time of any exercise of an
Option, or at the time of any grant of any other Award, the Company may, as a
condition precedent to the exercise of such Option or settlement of any other
Award, require from the Participant (or in the event of his or her death, his or
her legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. Stock or other
securities shall not be delivered pursuant to any Award until payment in full of
any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any Exercise Price or tax withholding) is received by the
Company.

 

17

--------------------------------------------------------------------------------

 

 

(k)     Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or the Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date. Any amounts subject to the preceding sentence that
would otherwise be payable prior to the Section 409A Payment Date will be
aggregated and paid in a lump sum without interest on the Section 409A Payment
Date. The applicable provisions of the Nonqualified Deferred Compensation Rules
are hereby incorporated by reference and shall control over any Plan or Award
Agreement provision in conflict therewith.

 

(l)     Clawback. The Plan and all Awards granted hereunder are subject to any
written clawback policies that the Company, with the approval of the Board or an
authorized committee thereof, may adopt either prior to or following the
Effective Date, including any policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Company determines should apply to Awards.
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy.

 

(m)     Status under ERISA. The Plan shall not constitute an “employee benefit
plan” for purposes of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended.

 

(n)     Plan Effective Date and Term. The Plan was adopted by the Board to be
effective on the Effective Date. No Awards may be granted under the Plan on and
after the tenth anniversary of the Effective Date, which is August 21, 2030.
However, any Award granted prior to such termination (or any earlier termination
pursuant to Section 10), and the authority of the Board or Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award in accordance with the terms of the Plan,
shall extend beyond such termination until the final disposition of such Award.

 

10.     Amendments to the Plan and Awards. The Committee may amend, alter,
suspend, discontinue or terminate any Award or Award Agreement, the Plan or the
Committee’s authority to grant Awards without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan, including any
increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Committee action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which the Stock may then be listed or quoted, and the
Committee may otherwise, in its discretion, determine to submit other changes to
the Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under any previously granted and
outstanding Award. For purposes of clarity, any adjustments made to Awards
pursuant to Section 8 will be deemed not to materially and adversely affect the
rights of any Participant under any previously granted and outstanding Award and
therefore may be made without the consent of affected Participants.

 

*******************

 

18